                            Ma            I




Case 3:20-cv-00436 Document 1-9 Filed 05/21/20 Page 1 of 2 PageID #: 63
                                        61
Client 117: 21466109                                                                                                 Page 1 of 1




                                                  Indv Com Note

Client Name:           Russell Greer                Client ID: 2146609                        Status:      Show
Clinician Name:                                     Service:     Ind Thrpy Commercial

                 01P Start Time: 5:00 PM
Date Of Service: "                                               End Time:       6:00 PM      Duration: 60 Minutes

Team:                  H.S,S.0 Highland
Location:              H.S.S.0 Highland                          Specific        therapist office
                                                                 Location:

Mode of                Face-to-face                              Member Participated: Yes
Delivery:
Second Staff:                                                    Other Participants:
                                                                         Family          Internal       Extemal
                                                                     r   Member(s)   r   Collateral     Collateral

Goals and              trauma
Objectives:




Serviiw Note
Situation Intervention Plan
Ct reported that he had a yob interview this week and should hear about the job in the next couple of days. Ct shared that
the girl he was texting has text him back and he invited her to spend time together this weekend but hasn't heard back.

Processed with Ct his moods. Ct shared that he did his assignment and he has seen Improvement in his moods: Processed
with Ct his assessment and the prescribers assessment of him. Discussed his trauma, It appeared that Ct wanted his
trauma symptoms to be validated, so writer validated them. Processed his conflicting views on what he wants from Taylor
Swift: Ct agreed to think about revenge versus working things out because both are conflicting.

Ct will continue individual therapy In two weeks,
Address Progress to Goal
Ct is using skills and managing his moods in a healthier way.

fulling Diagnosis
      1- F43.12            Post traumatic stress disorder, chronic

Signatures
Clinician:
          4WI                   CMHC CMHC                                      Signature Date: 07/16/2019




                Case 3:20-cv-00436 Document 1-9 Filed 05/21/20 Page 2 of 2 PageID #: 64
